Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 1 of 8 PageID #: 183




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 GREGORY SCOTT,                                   )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )       No. 1:20-cv-01670-JRS-TAB
                                                  )
 NATIONWIDE CREDIT, INC.,                         )
                                                  )
                            Defendant.            )


                      Entry and Order on Motion to Dismiss

    Plaintiff Gregory Scott alleges he received two letters from Defendant Nationwide

 Credit, Inc. ("NCI") in an attempt to collect a debt. The letters identify the same

 original creditor and contain the same original creditor account number and balanced

 owed. The letters contain two different internal account numbers. Gregory has sued

 NCI for violating the Fair Debt Collection Practices Act (the "FDCPA"), 15 U.S.C. §

 1692 et seq. NCI has moved to dismiss the complaint for failure to state a claim. For

 the reasons that follow, the Court grants the motion.

                                         Legal Standard

    Under federal pleading standards, a complaint must contain "'a short and plain

 statement of the claim showing that the pleader is entitled to relief.'" Erickson v.

 Pardus, 551 U.S. 89, 93 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). "Specific facts are not

 necessary; the statement need only 'give the defendant fair notice of what the . . .

 claim is and the grounds upon which it rests.'" Id. (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 555 (2007)).
Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 2 of 8 PageID #: 184




    A Rule 12(b)(6) motion to dismiss asks whether the complaint "contain[s] suffi-

 cient factual matter, accepted as true, to 'state a claim to relief that is plausible on

 its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

 570). In considering a motion to dismiss, the Court accepts all well-pleaded facts as

 true and draws all reasonable inferences in plaintiff's favor. Orgone Capital III, LLC

 v. Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019). The Court may also consider

 exhibits attached to the complaint. Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir.

 2013) (citing Fed. R. Civ. P. 10(c)). When a complaint fails to sufficiently state a

 claim, "the plaintiff should ordinarily be given an opportunity . . . to amend the com-

 plaint to correct the problem if possible." Id. If any amendment would be futile,

 however, the Court need not grant leave to amend. Id.

                                   The Allegations

    The following allegations are taken from the Complaint and attached exhibits.

    Scott is a consumer within the meaning of the FDCPA, and NCI is a debt collector

 within the meaning of the FDCPA. NCI is attempting to collect a debt from Scott,

 who incurred a debt that was primarily for personal, family, or household purposes

 as defined by §1692(a)(5). The debt went into default and then was placed with or

 otherwise transferred to NCI for collection. Scott disputes the debt.

    Scott received a letter dated June 22, 2019, from NCI in an attempt to collect the

 alleged debt. A copy of the letter is attached to the Complaint as Exhibit 2. The June

 22 letter states that Scott owes a balance of $1,386.18. The June 22 letter identifies




                                            2
Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 3 of 8 PageID #: 185




 the creditor as "AMERICAN EXPRESS" and has an account number ending in 81003

 and an internal account number of 19101110922.

    Scott received another letter dated October 15, 2019, from NCI in an attempt to

 collect the debt. A copy of the letter is attached to the Complaint as Exhibit 3. The

 October 15 letter states that Scott owes a balance of $1,386.18. The October 15 letter

 identifies the creditor as "AMERICAN EXPRESS" and has an account number ending

 in 81003 and a different internal account number (19288115249) than the June 22

 letter.

    Scott alleges that NCI intended to mislead him by assigning two different internal

 account numbers to the original debt and that NCI deceptively attempted to collect

 twice the amount owed on the original debt. He asserts claims under 15 U.S.C.

 §§ 1692e, 1692d, and 1692f. Scott seeks actual damages, statutory damages, and at-

 torney fees and costs.

                                      Discussion

    The FDCPA was enacted "to eliminate abusive debt collection practices by debt

 collectors, to insure that those debt collectors who refrain from using abusive debt

 collection practices are not competitively disadvantaged, and to promote consistent

 State action to protect consumers against debt collection abuses." 15 U.S.C. § 1692(e).

 The Court views an alleged FDCPA violation "through the objective lens of an unso-

 phisticated consumer who, while 'uninformed, naïve, or trusting,' possesses at least

 'reasonable intelligence, and is capable of making basic logical deductions and infer-

 ences.'" Smith v. Simm Assocs., Inc., 926 F.3d 377, 380 (7th Cir. 2019) (quoting Pettit



                                           3
Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 4 of 8 PageID #: 186




 v. Retrieval Masters Creditor Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir. 2000)). This

 standard "is an objective one and is not the same as the rejected least-sophisticated-

 debtor standard; accordingly, [courts] disregard unrealistic, peculiar, bizarre, and id-

 iosyncratic interpretations of collection letters." Durkin v. Equifax Check Servs., Inc.,

 406 F.3d 410, 414 (7th Cir. 2005). "[A] mere claim of confusion is not enough: a plain-

 tiff must show that the challenged 'language of the letters unacceptably increases the

 level of confusion.'" Id. at 415 (quoting Johnson v. Revenue Mgmt. Corp., 169 F.3d

 1057, 1060 (7th Cir. 1999)). Further, "a collection letter cannot be confusing as a

 matter of law or fact 'unless a significant fraction of the population would be similarly

 misled.'" Durkin, 406 F.3d at 415 (quoting Pettit, 211 F.3d at 1060); see also Taylor

 v. Cavalry Inv., L.L.C., 365 F.3d 572, 574–75 (7th Cir. 2004) (stating that the court

 should reject "fantastic conjecture" "without requiring evidence beyond the letter it-

 self").

     NCI moves to dismiss the Complaint for failure to state a claim on which relief

 can be granted. NCI argues that Scott's interpretation of the collection letters as

 trying to double collect the debt owed or otherwise deceive him is implausible. NCI

 asserts it is clear on the face of the letters attached to the Complaint, that it was

 attempting in June 2019 to collect a balance of $1,386.18 on Scott's credit card ac-

 count ending in 81003 and that in October 2019 it was still attempting to collect the

 identical balance of $1,386.18 on the identical account ending in 81003. NCI argues

 that the different internal account numbers on its two letters are not harassing, de-

 ceptive, or unfair.



                                            4
Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 5 of 8 PageID #: 187




       15 U.S.C. § 1692d provides:

          A debt collector may not engage in any conduct the natural conse-
       quence of which is to harass, oppress, or abuse any person in connection
       with the collection of a debt. Without limiting the general application of
       the foregoing, the following conduct is a violation of this section:

       (1) The use or threat of use of violence or other criminal means to harm
       the physical person, reputation, or property of any person.

       (2) The use of obscene or profane language or language the natural con-
       sequence of which is to abuse the hearer or reader.

       (3) The publication of a list of consumers who allegedly refuse to pay
       debts, except to a consumer reporting agency or to persons meeting the
       requirements of section 1681a(f) or 1681b(3) of this title.

       (4) The advertisement for sale of any debt to coerce payment of the debt.

       (5) Causing a telephone to ring or engaging any person in telephone con-
       versation repeatedly or continuously with intent to annoy, abuse, or har-
       ass any person at the called number.

       (6) Except as provided in section 1692b of this title, the placement of
       telephone calls without meaningful disclosure of the caller's identity.

 Though the examples of conduct that violates § 1692d "are not intended to '[limit] the

 general application' of the section, they are nonetheless useful in contextualizing the

 behavior prohibited by the section." Beach v. LVNV Funding LLC, No. 12-CV-778,

 2013 WL 1878940, at *3 (E.D. Wis. May 3, 2013) (quoting 15 U.S.C. § 1692d); see also

 Rhone v. AllianceOne Receivables Mgmt., No. 1:14-cv-020034-JMS-TAB, 2015 WL

 4758786, at *6 (S.D .Ind. Aug. 12, 2015) (dismissing § 1692d claim where language in

 collection letter "neither threatens [plaintiff] with any action should she fail to pay,

 nor resembles any of the offenses listed in 1692d").




                                            5
Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 6 of 8 PageID #: 188




    NCI's conduct in sending Scott two collection letters four months apart that iden-

 tified the same debt but had different internal account numbers is in no way even

 arguably similar to the types of conduct specifically prohibited by § 1692d. The al-

 leged conduct does not plausibly state that NCI engaged in "conduct the natural con-

 sequence of which is to harass, oppress, or abuse." Therefore, the Court finds that

 the § 1692d claim should be dismissed.

    Section 1692e provides: "A debt collector may not use any false, deceptive, or mis-

 leading representation or means in connection with the collection of any debt." 15

 U.S.C. § 1692e. The section then lists sixteen types of conduct that are prohibited.

 Most relevant to Scott's allegations are: "The false representation of . . . the character,

 amount, or legal status of any debt" and "The use of any false representation or de-

 ceptive means to collect or attempt to collect any debt . . . ." 15 U.S.C. § 1692e(2),

 (10). To state a claim under § 1692e a plaintiff must plausibly allege conduct that

 "would materially mislead or confuse an unsophisticated consumer." Boucher v. Fin.

 Sys. of Green Bay, Inc., 880 F.3d 362, 366 (7th Cir. 2018). The Seventh Circuit has

 cautioned that "dismissal is only appropriate in 'cases involving statements that

 plainly, on their face, are not misleading or deceptive.'" Id. (quoting Marquez v. Wein-

 stein, Pinson & Riley, P.S., 836 F.3d 808, 812, 814–15 (7th Cir. 2016)).

    That is the case here. Assigning different internal account numbers to two collec-

 tion letters seeking to collect an identical debt is neither deceptive nor misleading.

 The two collection letters identified the same original creditor account and same bal-

 ance owed. The two letters clearly identified the same debt and sought to collect the



                                             6
Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 7 of 8 PageID #: 189




 same debt. Scott's view that the letters attempted to collect twice on the amount

 owed on the original debt is unrealistic and can be disregarded. See Durkin, 406 F.3d

 at 414. The letters clearly refer to the same debt. NCI sent the June 2019 letter in

 an attempt to collect the debt. NCI sent the October 2019 letter only after Scott had

 failed to pay on the debt. Any unsophisticated consumer would be capable of deter-

 mining that the two letters sought to collect the same debt. See, e.g., Smith, 926 F.3d

 at 380. This conclusion finds support in decisions of other district courts that have

 concluded a consumer could not plausibly allege confusion from a collection letter

 based on a debt collector's internal reference number when the letter otherwise

 clearly indicated the debt was the same. See, e.g., Himes v. Client Servs. Inc., 990 F.

 Supp.2d 59, 64–65 (D.N.H. 2014) (concluding that two different internal reference

 numbers on collection letters were "no cause for confusion" or "hint of misrepresenta-

 tion or an attempt by the defendants to collect a sum that [plaintiff] did not legally

 owe"); Lorandeau v. Cap. Collection Serv., Civil Action No. 10-3897, 2011 WL

 4018248, at *8 (E.D. Pa. Sept. 8, 2011) (deciding use of new internal file number was

 not misleading or confusing where "[t]he least sophisticated debtor could have deter-

 mined from the [second collection] notice that it referred to the same debt as the [first

 notice]"). The Court finds that as a matter of law the use of different internal account

 numbers was not false, deceptive, or misleading in violation of § 1692e. Therefore,

 the claim under § 1692e will be dismissed.

    Section 1692f provides: "A debt collector may not use unfair or unconscionable

 means to collect or attempt to collect any debt." Like the other sections, this section



                                            7
Case 1:20-cv-01670-JRS-TAB Document 27 Filed 01/19/21 Page 8 of 8 PageID #: 190




 also lists conduct that violates the section, including as most relevant here, "The col-

 lection of any amount . . . unless such amount is expressly authorized by the agree-

 ment creating the debt or permitted by law." 15 U.S.C. § 1692f(1). As with the other

 sections of the FDCPA, § 1692f's list of violative conduct is not exhaustive. Turner v.

 J.V.D.B. & Assocs., Inc., 330 F.3d 991, 996 (7th Cir. 2003). The allegation that the

 collection letters contained different internal account numbers cannot be viewed as

 stating a claim that NCI engaged in "unfair or unconscionable" conduct. The § 1692f

 claim will be dismissed.

                                      Conclusion

    NCI's Motion to Dismiss Plaintiff's Complaint (ECF No. 11) is granted. Because

 it is clear that any amendment would be futile, there will be no leave to amend, and

 this action will be dismissed.

    SO ORDERED.


 Date: 1/19/2021




 Distribution to all parties of record via CM/ECF.




                                            8
